Judgment, Supreme Court, New York County (Emily Jane Goodman, J.), entered August 9, 2005, denying the petition and dismissing this proceeding, unanimously affirmed, without costs.
Petitioner does not refute the IAS court’s finding that there is no basis for CPLR article 78 relief against respondents Sawyer and Roberts in their individual capacities. As to the corporate respondent, even if it is subject to such a proceeding, the court *262correctly found that petitioner did not establish ABC had any obligation to preserve or return to him the documents he had sent in on his own initiative, or to broadcast his unsolicited story. The obligation, if any, to return papers voluntarily submitted to a party who did not ask for them is not a duty specifically enjoined by law, or of the sort traditionally enforceable in a mandamus proceeding. Concur—Tom, J.P., Mazzarelli, Andrias, Nardelli and Malone, JJ.